DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 07/12/2019 are acceptable.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a planar transformer comprising: a first core, a second core, a third core, and a fourth core, which are sequentially disposed; a primary coil unit having a plurality of primary substrates through which the first core, the second core, the third core, and the fourth core penetrate and on which primary coil patterns are formed such that a magnetic flux is generated in a first direction in the first core and the fourth core and in a second direction in the second core and the third core; and a secondary coil unit having a plurality of secondary 
The examiner interprets that the direction of the “first direction” is different from the direction of the “second direction” as claimed. Paragraph [0028] of the originally filed specification discloses that the flux direction around first core C1 is opposite the flux direction around core 2, and the flux direction around core C3 is opposite the flux direction around core C4. 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837